UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 LIFEWAY FOODS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: LIFEWAY FOODS, INC. 6431 W. OAKTON MORTON GROVE, IL 60053 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JULY 6,2012 TO OUR SHAREHOLDERS: You are invited to be present either in person or by proxy at the Annual Meeting of Shareholders of Lifeway Foods, Inc., an Illinois corporation (the “Company”), to be held at theDouble Tree by Hilton - North Shore Conference Center, 9599 Skokie Blvd., Skokie, Illinois 60077, on July 6, 2012 at 2:00 p.m. local time (the “Meeting”), to consider and act upon the following: 1. The election offive Directors to serve until the next meeting or until their successors are duly elected and qualified. 2. The amendment and restatement of the Company’s Articles of Incorporation for updating purposes. 3. The ratification of the appointment of Plante & Moran, PLLC, as independent auditors for the next fiscal year. 4. The transaction of such other business as may properly come before the Meeting or any adjournments thereof. Only shareholders of Common Stock of record at the close of business on May 8, 2012 will be entitled to notice of and to vote at the Meeting.The stock transfer books of the Company will remain open. WE INVITE EACH OF YOU TO ATTEND THE MEETING.WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE PROMPTLY VOTE YOUR SHARES VIA THE INTERNET OR THE TOLL-FREE TELEPHONE NUMBER AS DESCRIBED IN THE ENCLOSED MATERIALS.IF YOU RECEIVED A PROXY CARD BY MAIL, PLEASE SIGN, DATE AND RETURN IT IN THE ENVELOPE PROVIDED.IF YOU ATTEND THE MEETING AND VOTE IN PERSON, YOUR VOTE BY PROXY WILL NOT BE USED. YOU MAY REVOKE YOUR PROXY AT ANY TIME PRIOR TO ITS EXERCISE, REGARDLESS OF THE MANNER USED TO TRANSMIT YOUR VOTING INSTRUCTIONS. BY ORDER OF THE BOARD OF DIRECTORS Ludmila Smolyansky Chairperson of the Board Skokie, Illinois May , 2012 LIFEWAY FOODS, INC. PROXY STATEMENT PROCEDURAL MATTERS THIS PROXY STATEMENT IS FURNISHED TO THE SHAREHOLDERS OF LIFEWAY FOODS, INC., AN ILLINOIS CORPORATION (THE “COMPANY” or “LIFEWAY”), IN CONNECTION WITH THE SOLICITATION OF PROXIES BY AND ON BEHALF OF THE BOARD OF DIRECTORS OF THE COMPANY TO BE VOTED AT THE ANNUAL MEETING OF SHAREHOLDERS (THE “MEETING”) TO BE HELD AT 2:00 P.M., LOCAL TIME, ON JULY 6, 2012, OR AT ANY ADJOURNMENT OR POSTPONEMENT THEREOF. Shareholders of record of Common Stock of the Company at the close of business on May 8, 2012 (the “Record Date”), will be entitled to notice of and to vote at the Meeting.The Meeting will be held at the Double Tree by Hilton - North Shore Conference Center, 9599 Skokie Blvd., Skokie, Illinois 60077.Proxies received prior to the Meeting will be voted in accordance with the instructions contained in the proxy and, if no choice is specified, will be voted in favor of each nominee for Director named in this Proxy Statement and in favor of each other proposal set forth in this Proxy Statement.A shareholder who votes by proxy may revoke it at any time before it is voted by a written revocation delivered to any of the proxy holders named therein, by submitting another valid proxy bearing a later date or by attending the Meeting and voting in person.Beneficial owners wishing to vote at the Meeting who are not shareholders of record on the Company’s books (e.g., persons holding in street name) must bring to the Meeting a power of attorney or proxy in their favor signed by the holder of record in order to be able to vote. SOLICITATION OF PROXIES Our proxy materials are primarily available to shareholders on the Internet, as permitted by rules of the U.S.Securities and Exchange Commission (the “SEC”).A Notice of Internet Availability of Proxy Materials is first being mailed to shareholders beginning approximately May , 2012, and this Proxy Statement and the form of proxy, together with our Annual Report on Form 10-K, are first being made available to the shareholders beginning approximately May , 2012 at www.proxyvote.com. All of the costs and expenses in connection with the solicitation of proxies with respect to the matters described herein will be borne by the Company.In addition to solicitation of proxies by mail, the directors, officers and investor relations staff (who will receive no compensation in addition to their regular remuneration) of the Company named herein may solicit the return of proxies by telephone, telegram or personal interview.As of this date, the Company has retained Broadridge Financial Solutions, Inc. (“Broadridge”), an outside firm, to solicit proxies solely from individual shareholders of record and to print proxy notices and other related materials.The services provided by Broadridge to the Company are expected to cost approximately $6,000.The Company has also retained Automatic Data Processing, Inc. (“ADP”), at an approximate cost of $3,000, to contact banks, brokerage houses and other custodians, nominees and fiduciaries with requests to forward copies of the proxy materials to their respective principals and to request instructions for voting the proxies.The expenses of such banks, brokerage houses and other custodians, nominees and fiduciaries in connection therewith are covered by the estimated fee to be paid by the Company to ADP.Action may be taken on the business to be transacted at the Meeting on the date specified in the Notice of Meeting or on any date or dates to which such Meeting may be adjourned. VOTING OF PROXIES A form of proxy is provided for use at the Meeting if a shareholder is unable to attend in person.Each proxy may be revoked at any time thereafter by writing to the Secretary of the Company prior to the Meeting, by execution and delivery of a subsequent proxy, or by attendance and voting in person at the Meeting, except as to any matter or matters upon which, prior to such revocation, a vote shall have been cast pursuant to the authority conferred by such proxy.Shares represented by a valid proxy which if received pursuant to this solicitation and not revoked before it is exercised, will be voted as provided on the proxy at the Meeting or at any adjournment or adjournments thereof. VOTING SECURITIES AND VOTE REQUIRED Only holders of the 16,379,417 shares of Common Stock, no par value per share, of record outstanding at the close of business on May 8, 2012, will be entitled to vote at the Meeting.Each holder of Common Stock is entitled to one vote for each share held by such holder.The presence, in person or by proxy, of the holders of a majority of the outstanding shares of Common Stock is necessary to constitute a quorum at the Meeting.Under the rules of the SEC, boxes and a designated blank space are provided on the proxy card for shareholders to mark if they wish to withhold authority to vote for one or more nominees for Director or for Proposal 2.Votes withheld in connection with the election of one or more of the nominees for Director or Proposal 2 will be counted as votes cast against such individuals or Proposal 2 and will be counted toward the presence of a quorum for the transaction of business.If no direction is indicated, the proxy will be voted for the election of the nominees for Director and for Proposal 2.The form of proxy provides for withholding of votes with respect to the election of Directors and a shareholder present at the Meeting also may abstain with respect to such election. ANNUAL REPORT ON FORM 10-K The Company’s Annual Report on Form 10-K, for the fiscal year ended December31, 2011 (the “Annual Report”) has been posted along with this Proxy Statement.Shareholders are referred to the Annual Report for information concerning the Company’s business and operations, but the Annual Report is not part of the proxy soliciting materials. PROPOSAL 1: ELECTION OF DIRECTORS FiveDirectors are to be elected at the Meeting.The Company’s Board has a maximum number of Directors equal to seven, however the Company has determined to intentionally keep one seat vacant at this time and is continuing its search for a nominee for election as Director to fill the additional vacancy.Directors will be elected at the Meeting to serve until the next annual meeting of shareholders of the Company or until each of their successors shall be duly elected and qualified.As noted, unless otherwise indicated thereon, all proxies received will be voted in favor of the election of each of thefive nominees of the Board named below as Directors of the Company.Should any of the nominees not remain a candidate for election at the date of the Meeting (which contingency is not now contemplated or foreseen by the Company), proxies solicited thereunder will be voted in favor of those nominees who do remain candidates and may be voted for substitute nominees elected by the Board.Each of the nominees is currently serving as a Director of the Company. REQUIRED VOTE Thefive nominees receiving the highest number of affirmative votes of the shares present or represented and entitled to be voted for them shall be elected as Directors.Votes withheld from any Director are counted for purposes of determining the presence or absence of a quorum for the transaction of business, but have no other legal effect under Illinois law. THE BOARD OF DIRECTORS RECOMMENDS A VOTE TO ELECT THE DIRECTORS NOMINATED HEREIN TO SERVE AND PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR THEREOF UNLESS A SHAREHOLDER HAS INDICATED OTHERWISE ON THE PROXY. The names of the nominees and certain information with regard to each nominee follows: NAME AGE TITLE Ludmila Smolyansky 61 Director and Chairperson of the Board of Directors Julie Smolyansky 36 CEO, President, and Director Pol Sikar 63 Director Renzo Bernardi 59 Director Gustavo Carlos Valle 47 Director DIRECTORS, NOMINEES FOR ELECTION AS DIRECTOR AND EXECUTIVE OFFICERS LUDMILA SMOLYANSKY, 61, was appointed as a Director by the Board to fill a vacancy created by an increase of the maximum number of Directors up to seven and unanimously elected as the Chairperson of the Board in November2002. For more than 20years, Mrs.Smolyansky has been the operator of several independent delicatessen, gourmet food distributorship businesses and imported food distributorships. In 2002, prior to the commencement of her tenure as a Director, she was hired by the Company as its General Manager. Mrs.Smolyansky devotes as much time as necessary to the business of the Company and currently holds no other directorships in any other reporting company. Mrs.Smolyansky is the mother of Julie Smolyansky (the President, Chief Executive Officer, and a Director of the Company) and Edward P. Smolyansky (the Company Treasurer and Chief Financial and Accounting Officer). Mrs. Smolyansky brings many years of food industry experience to the Board. JULIE SMOLYANSKY, 36, was appointed as a Director, and elected President, Chief Executive Officer, ChiefFinancial Officer and Treasurer of the Company by the Board of Directors to fill the vacancies in those positions created by the death of her father, Michael Smolyansky, in June2002. She is a graduate with a Bachelor’s degree from the University of Illinois at Chicago. Prior to her appointment, Ms.Smolyansky spent six years as the Company’s Director of Sales and Marketing. She devotes as much time as necessary to the business of the Company and currently holds no other directorships in any other reporting company. Ms.Smolyansky is the daughter of Ludmila Smolyansky, the Chairperson of the Board. In 2004, Ms. Smolyansky resigned as Chief Financial Officer and Treasurer and Edward Smolyansky, Ms.Smolyansky’s brother, was appointed to such positions. Ms. Smolyansky brings historical and operational expertise and experience to the Board. POL SIKAR, 63, has been a Director of the Company since its inception in February1986. He is a graduate with a Master’s degree from the Odessa State Institute of Civil Engineering in Russia. For more than 12years, he has been President and a major shareholder of Montrose Glass & Mirror Co., a company providing glass and mirror products to the wholesale and retail trade in the greater Chicago area. Mr.Sikar devotes as much time as necessary to the business of the Company. Mr.Sikar holds no other directorships in any other reporting company. Mr. Sikar has been a Director since inception and brings a historical perspective to the Board. RENZO BERNARDI, 59, has been a Director of the Company since 1994. Mr.Bernardi is the president and founder of Renzo & Sons, Inc., a Dairy and Food Service Company which has been in business since 1969 (formerly, Renzo-Milk Distribution Systems). He has over 30years of experience in the dairy distribution industry. Mr.Bernardi is a graduate of Instituto Teonico E Commerciale of Macomer, Sardinia. Mr.Bernardi devotes as much time as necessary to the business of the Company. Mr. Bernardi holds no other directorships in any other reporting company. Mr. Bernardi brings deep industry experience to the Board. GUSTAVO CARLOS VALLE, 47, has been a Director of the Company since June 19, 2009.He is an Argentine citizen and was appointed President and CEO of the Dannon Company, Inc. effective April 1, 2009.Mr. Valle joined Danone Argentina in 1996 as Vice President Finance where he became CEO of Danone Waters Argentina in 2002. Two years later, he was appointed CEO of Danone Brazil.Mr. Valle graduated in Economics from Buenos Aires University in Argentina.Mr. Valle holds no other directorships in any other reporting company. Mr. Valle has been designated by DS Waters, L.P. (as the related successor to The Dannon Company, Inc.) to be its representative to the Board in accordance with the terms of that certain Stockholders’ Agreement, as amended, between the Company and Dannon. Mr. Valle brings deep industry experience to the Board. EUGENE B. KATZ, 35, was elected as a Director of the Company at the Company’s annual meeting held on June 17, 2011.Mr. Katz is a Senior Vice President of Hovde Financial in Inverness, IL, an investment banking firm focused on the financial services industry, and has been employed there since 1997.Mr. Katz advises financial institutions in the identification and implementation of strategic alternatives including structuring and negotiating mergers, acquisitions, sale assignments, branch acquisitions and divestitures, and raising capital.He is actively involved in growing his firm’s international client practice with cross-border transactions and a special focus on emerging markets.Mr. Katz serves on the Board of Directors of MRL Industries in Itasca, Illinois.Mr. Katz holds no directorship in any reporting company.Mr. Katz earned his undergraduate degree in Finance and Investments with a concentration in International Studies from Babson College in Massachusetts.Mr. Katz brings financial and strategic experience to the Board. EDWARD P. SMOLYANSKY, 32, was appointed as Chief Financial and Accounting Officer and Treasurer of Lifeway in November2004. He had served as the Controller of the Company from June2002 until such time. He received his baccalaureate degree in finance from Loyola University of Chicago in December2001. Edward P. Smolyansky is the brother of Company President and CEO Julie Smolyansky and the son of Lifeway’s Chairperson of the Board, Ludmila Smolyansky. VALERIY NIKOLENKO, 66, Vice President of Operations, has been VP of Operations for 15years with Lifeway. SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section16(a) of the Securities and Exchange Act of 1934 requires the Company’s Officers and Directors, and persons who own more than 10% of a registered class of the Company’s equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission (“SEC”). Officers, Directors, and greater than 10% shareholders are required by SEC regulations to furnish the Company with copies of all Section 16(a) forms they file. Based solely on its review of copies of such reports received or representations from certain reporting persons, the Company believes that, during the year ended December31, 2011, all other Section 16(a) filing requirements applicable to its officers, Directors and 10% shareholders were timely met except that (1) Edward Smolyansky did not timely file two Form 4s regarding one transaction each, (2) Ludmila Smolyansky did not timely file one Form 4 regarding nine transactions and one Form 4 regarding three transactions and (3) Eugene Katz did not timely file a Form 3. BOARD AND COMMITTEE MEETINGS Board Leadership. Since 2004, the positions of Chairperson of the Board of the Company and Chief Executive of the Company have been held by different individuals.Currently, Ludmila Smolyansky serves as Chairperson of the Board of the Company and Julie Smolyansky as Chief Executive of the Company.These two individuals provide leadership to the Board of Directors by setting the agenda for Board meetings, preparing information and alternatives for presentation to the Board and leading discussions among, and facilitating decision making by, the Board of Directors. The Board believes that this structure is appropriate because it results in a balanced leadership, combining a separate independent Chairperson together with a member of management involved in the day-to-day operation of the Company’s business. During 2011, the Company’s Board of Directors held five regular meetings (the Company’s annual meeting of shareholders and Directors and quarterly meetings).In 2011, five of six Directors attended the Company’s annual meeting.Each director except Mr. Valle attended at least 75% of all meetings of our board of directors and committees on which he or she served that were held during such Director’s term during 2011.Shareholders of the Company may send communications to the Board of Directors via the Company’s Investor Relations department, which makes such communications available to the Directors as appropriate, to LIFEWAY FOODS, INC., 6431 W.
